Opinión concurrente del
Juez Asociado, Señor Negrón García
con la cual concurren los Jueces Asociados, Señores Mar-tín y Díaz Cruz.
San Juan, Puerto Rico, a 11 de marzo de 1975
Los hechos que motivan la censura verbal por el Tribunal al letrado Roberto José Maldonado Rivera como remedio co-rrectivo, tienen su génesis en haber éste incurrido en lo si-guiente:
1 — Dejó de radicar los índices notariales correspondientes al período entre 15 de noviembre de 1971 y 2 de febrero de 1973, y no cumplió con las órdenes reiteradas expedidas por el Juez Administrador del Tribunal Superior, Sala de San Juan;
2 — Desobedeció e hizo caso omiso a tres Resoluciones de este Tribunal de fechas 2 de febrero, 4 de mayo y 2 de noviem-bre de 1973;
3 — No adhirió ni canceló los correspondientes sellos de rentas internas y del Colegio de Abogados en cinco (5) escri-turas otorgadas durante el año 1969;
4 — No incluyó en sus índices del año 1969 la información correspondiente al otorgamiento de tres (3) escrituras;
(5) No incluyó en su protocolo la correspondiente nota de apertura y nota de cierre;
6 — Autorizó una escritura sin el sello notarial; otra sin su firma, rúbrica y sello notarial y sin la firma del comprador; y otra escritura sin su firma, sello notarial y rúbrica;
7 — No firmó la nota de saca en el uso de dos (2) escritu-ras;
*5278 — Dejó espacios en blanco en una escritura;
9 — No mantuvo ni conservó íntegros sus protocolos ni en-cuadernó debidamente el protocolo del año 1969.
Considero de mayor gravedad el no haber acatado el que-rellado las órdenes judiciales del Tribunal Superior, Sala de San Juan y las tres Resoluciones de este Tribunal, siendo sig-nificativo que únicamente actuó cuando fue apercibido de la querella de desaforo.
No son separables a mi juicio, las normas de respeto a que son acreedores los tribunales de justicia en nuestro país por razón de que el origen de las órdenes dictadas sean con respecto a la ley notarial o a un incidente en una causa judicial. En esencia el principio rector que debe prevalecer es el acatamiento de los dictámenes judiciales por la ciudadanía y especialmente por los miembros de la clase togada quienes tienen el privilegio de defender, con su ejemplo, el ministerio de la ley.
Irrespectivamente del impacto que una censura verbal pueda tener sobre determinado abogado, este Tribunal debe definir de manera clara y precisa su postura futura respecto a las medidas correctivas a que están sujetos los miembros de la profesión de abogado por incumplimiento de órdenes judicia-les, siendo ello imprescindible para el descargo del mandato constitucional de preservar un sistema de justicia eficiente y de respeto. Se pierde el propósito normativo, nervio de nues-tras decisiones sobre conducta profesional, si la declaración ética se da en el vacío, prescindiendo de una clara y precisa relación de las actuaciones censuradas. Nuestra sociedad con-temporánea exige la más alta disciplina profesional por parte de los abogados y ello hace ineludible que reformulemos nues-tro enfoque y exijamos de éstos la responsabilidad real que conlleva el principio que encarna la expresión de honrar la toga.
Debido a la existencia de las circunstancias atenuantes aducidas por el querellado y a la ausencia de falta que impli-*528que depravación, colusión, fraude o engaño, concurro en el resultado, haciendo reserva sobre el valor de precedente que para casos ulteriores le atribuyo a la sanción o amonestación verbal del Tribunal, que en el caso de autos, se detiene en el umbral del desaforo.